The opinion of the court was delivered by
Van Syckel, J.
The respondents, who were complainants below, Sled their bill to remove a cloud from title and to compel appellants to convey any interest which they might have in the lands in controversy.
*782These lands were conveyed by Laura Smith and the Ticheners to Frederick W. Canfield, July, 1892, in fee.
At the same date Canfield executed a deed declaring that he held said lands in trust for Scarlett & Scarlett and others. The deed contained a power of sale by Canfield, and an agreement to convey a certain part of said lands to him.
This declaration of trust was recorded December 22d, 1893.
In January, 1895, Canfield conveyed the premises to Linckels, who had no actual notice of the deed of trust.
The clause in the declaration of trust which relates to the power of sale is as follows:
“And I, the said Frederick W. Canfield, for myself, my heirs, executors, administrators or assigns, covenant and agree with the said Scarlett & Scarlett, incorporated, its successors and assigns, and the said' Roland Larter, his heirs and assigns, that after the said mortgage debts are fully paid and satisfied, I will, upon their written request, convey to them respectively, at their expense, by good and sufficient deeds, their respective undivided interests in whatever lands may remain unsold or uncontraeted for; but the said Frederick W. Canfield, his heirs, executors, administrators or assigns shall not be required to make the said conveyance or conveyances until the said mortgage debts are fully paid, and, in the meantime, the said Frederick W. Canfield, his heirs, executors, administrators and assigns shall have full power and authority to sell and convey the said premises to purchasers, accounting for the proceeds thereof, at prices not less than map prices, except with the consent of one other member to this agreement.”
This agreement requires Canfield to convey to the appellants after the mortgage debts are paid, upon their written request to him to do so, but it is also expressly provided that Canfield shall not be required to make the said conveyance to appellants until the mortgage debts are fully satisfied, and that in the meantime the said Canfield shall have full power and authority to sell the lands.
In our judgment, the true construction of this provision is that it gave to Canfield the power to sell not only until the mortgage debts were paid, but after such payment and until the appellants made a written request upon Canfield to convey to them. The words “in the meantime” require the concurrence of two events to terminate the authority to sell, first, the satis*783faction of the mortgages on the premises, and second, the written request of appellants to convey to them.
No such written request was made, and therefore Canfield did not exceed his authority in conveying to the respondents.
We agree with the vice-chancellor that the sale under this power is not voidable because the price was less than the map price. That is a mere matter of accounting between the parties to the trust deed, and besides, it does not appear that the price paid by respondents was inadequate.
Admitting that the respondents had notice of the declaration of- trust, their title is good, and it is unnecessary to consider whether the record of the declaration of trust was constructive notice to them of its provisions. Upon that question no opinion is intended to be expressed or indicated.
The decree of the court of chancery should be affirmed.
For affirmance — Collins, Depue, Dixon, Garrison, Gummere, Lippincott, Ludlow, Van Syckel, Adams, Bogert, Hendrickson, Krueger, Nixon, Vredenburgh — 14.
For reversal — None.